Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 1 of 11       PageID 1316



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


RITA K. HORNSBY,                         )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )         No. 19-1228-TMP
                                         )
ANDREW M. SAUL,                          )
COMMISSIONER OF SOCIAL                   )
SECURITY,                                )
                                         )
       Defendant.                        )


             ORDER AFFIRMING THE DECISION OF THE COMMISSIONER


       Before the court is plaintiff Rita K. Hornsby’s appeal from

a    final    decision     of    the   Commissioner    of   Social     Security

(“Commissioner”) denying her application for disability insurance

benefits under Title II of the Social Security Act (“the Act”), 42

U.S.C. §§ 401-434. The parties have consented to the jurisdiction

of the United States magistrate judge under 28 U.S.C. § 636(c).

(ECF No. 10.) For the reasons below, the decision is affirmed.

                            I.    FINDINGS OF FACT

       On October 26, 2016, Hornsby applied for disability insurance

benefits under Title II of the Act. (R. 151-7.) Hornsby alleged

disability beginning on January 15, 2016, due to back problems,

tailbone problems, right knee problems, problems with her left

foot, arthritis in both hands, loss of hearing, acid reflux, and

neck    problems.    (R.    171.)      Hornsby’s   application   was     denied
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 2 of 11   PageID 1317



initially   and   upon   reconsideration      by   the   Social    Security

Administration (“SSA”). (R. 54; 67.) At Hornsby’s request, a

hearing was held before an Administrative Law Judge (“ALJ”) on

June 19, 2018. (R. 32.)

     After considering the record and the testimony given at the

hearing, the ALJ used the five-step analysis to conclude that

Hornsby was not disabled from January 15, 2016 through the date of

his decision. (R. 15.) At the first step, the ALJ found that

Hornsby had not engaged in substantial gainful activity during the

relevant period. (R. 15.) At the second step, the ALJ concluded

that Hornsby suffers from the following severe impairments: lumbar

degenerative disc disease, degenerative joint disease of the right

knee status post partial joint replacement, and osteoarthritis of

the hands. (R. 13.) At the third step, the ALJ concluded that

Hornsby’s impairments do not meet or medically equal one of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(R. 15.) Accordingly, the ALJ had to then determine whether Hornsby

retained the residual functional capacity (“RFC”) to perform past

relevant work or could adjust to other work. The ALJ found that:

     [Hornsby] has the residual functional capacity to
     perform light work as defined in 20 C.F.R. 404.1567(b).
     However, [Hornsby] can occasionally climb ramps and
     stairs, balance, stoop, kneel, crouch, and crawl, but
     can never climb ladders, ropes, or scaffolds. [Hornsby]
     can frequently use the hands for all activities.


                                    -2-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 3 of 11      PageID 1318



     [Hornsby] should avoid concentrated exposure to hazards.

(R. 17.) The ALJ then found at Step Four that Hornsby was able to

perform   her   past   relevant   work    as   a   sales   clerk.    (R.   23.)

Accordingly, on October 11, 2018, the ALJ issued a decision denying

Hornsby’s request for benefits after finding that Hornsby was not

under a disability because she retained the RFC to perform past

relevant work. (R. 27.) On September 5, 2019, the SSA’s Appeals

Council denied Hornsby’s request for review. (R. 1.) The ALJ’s

decision then became the final decision of the Commissioner. (R.

1.) On October 3, 2019, Hornsby filed the instant action.

                           II.    CONCLUSIONS OF LAW

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.



                                    -3-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 4 of 11    PageID 1319



Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of

Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence

is more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).

     In   determining    whether   substantial    evidence       exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial     evidence    is   found   to     support     the

Commissioner’s   decision,    however,    the   court   must     affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506,



                                    -4-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 5 of 11        PageID 1320



509 (6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations,        and   to   resolve      material    conflicts     in    the

testimony. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997); Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

        The Act defines disability as the “inability to engage in any

substantial      gainful     activity     by    reason     of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

        An individual shall be determined to be under a
        disability only if his physical or mental impairment or
        impairments are of such severity that he is not only
        unable to do his previous work but cannot, considering
        his age, education, and work experience, engage in any
        other kind of substantial gainful work which exists in
        the national economy, regardless of whether such work
        exists in the immediate area in which he lives, or
        whether a specific job vacancy exists for him, or whether
        he would be hired if he applied for work. For purposes
        of the preceding sentence (with respect to any
        individual), “work which exists in the national economy”
        means work which exists in significant numbers either in
        the region where such individual lives or in several
        regions of the country.

Under     the   Act,   the   claimant    bears    the     ultimate    burden    of

establishing an entitlement to benefits. Oliver v. Comm’r of Soc.



                                        -5-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 6 of 11      PageID 1321



Sec., 415 F. App’x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to

the   Commissioner    to   demonstrate     the   existence     of    available

employment    compatible    with    the    claimant’s     disability        and

background. Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

      Entitlement to Social Security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social   Security    Regulations.    See   20    C.F.R.   §§     404.1520(d),

404.1525, 404.1526. If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled. On



                                    -6-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 7 of 11   PageID 1322



the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e). If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id. But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in    the    national     economy.     See    20      C.F.R.   §§

404.1520(a)(4)(v),     404.1520(g)(1),     416.960(c)(1)-(2).       Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis. 20 C.F.R.

§ 404.1520(a)(4).

C.   Medical Opinion Evidence

     Hornsby’s only argument for reversal is that the ALJ erred in

weighing the medical opinion evidence. Hornsby argues that the ALJ

should have given more weight to the opinion of Dr. John Woods, an

examining physician, than to the other medical opinions in the

record. The ALJ gave little weight to Dr. Woods’s opinion and

partial weight to each of the other medical opinions in the record.

(R. 21-3.)



                                    -7-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 8 of 11      PageID 1323



     In formulating an RFC finding, “the ALJ evaluates all relevant

medical and other evidence and considers what weight to assign to

treating,      consultative,     and   examining   physicians'      opinions.”

Eslinger v. Comm'r of Soc. Sec., 476 F. App'x 618, 621 (6th Cir.

2012) (citing 20 C.F.R. § 404.1545(a)(3)); see also Ealy v. Comm'r

of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010). “An opinion from

a treating physician is ‘accorded the most deference by the SSA’

because   of    the   ‘ongoing    treatment    relationship’     between    the

patient and the opining physician. A nontreating source, who

physically examines the patient ‘but does not have, or did not

have an ongoing treatment relationship with’ the patient, falls

next along the continuum. A nonexamining source, who provides an

opinion based solely on review of the patient's existing medical

records, is afforded the least deference.” Norris v. Comm'r of

Soc. Sec., 461 F. App'x 433, 439 (6th Cir. 2012) (quoting Smith v.

Comm'r of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007)) (internal

citations omitted). “ALJs must evaluate every medical opinion

[they]    receive     by   considering       several   enumerated     factors,

including the nature and length of the doctor's relationship with

the claimant and whether the opinion is supported by medical

evidence and consistent with the rest of the record.” Stacey v.

Comm'r of Soc. Sec., 451 F. App'x 517, 519 (6th Cir. 2011). When



                                       -8-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 9 of 11   PageID 1324



an ALJ's decision rejects the opinion of a medical expert who is

not a treating physician, the decision “must say enough to allow

the appellate court to trace the path of [the ALJ's] reasoning.”

Id. (internal citation and quotation omitted).

     Although Social Security regulations establish rules about

how ALJs must weigh medical opinions, “[t]he Social Security Act

instructs that the ALJ — not a physician — ultimately determines

a claimant's RFC.” Coldiron v. Comm'r of Soc. Sec., 391 F. App'x

435, 439 (6th Cir. 2010). When medical opinions “are inconsistent

with each other, the final decision regarding the weight to be

given to the differing opinions lies with the Commissioner.” Keith

v. Colvin, No. 3:14-CV-02261, 2016 WL 1212068, at *5 (M.D. Tenn.

Mar. 29, 2016). “An ALJ does not improperly assume the role of a

medical expert by weighing the medical and non-medical evidence

before rendering an RFC finding.” Coldiron, 391 F. App'x at 439.

Indeed, it is “precisely the ALJ’s role” to evaluate functional

limitations in light of the available evidence. Livingston v.

Comm'r of Soc. Sec., 776 F. App'x 897, 901 (6th Cir. 2019). “In a

battle of the experts, the agency decides who wins.” Justice v.

Comm'r Soc. Sec. Admin., 515 F. App'x 583, 588 (6th Cir. 2013).

     The ALJ justified giving little weight to Dr. Woods’s opinion

as follows:



                                    -9-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 10 of 11   PageID 1325



      Dr. Woods examined the claimant on a one-time basis at
      the request of the claimant’s representative, though the
      claimant testified that the examination lasted only 30
      to 45 minutes and consisted of walking, bending,
      twisting and observation [of] her hands, feet, and arms.
      The opinion is not well supported or explained. Dr.
      Woods’s opinion relies to a great extent on the
      claimant’s subjective reports of pain, particularly
      regarding the claimant’s exertional capacity, use of
      foot controls, and exposure to extreme cold and
      vibrations. The doctor’s examination showed generally
      moderate limitations, with particular note of the
      claimant’s full range of motion of the claimant’s lumbar
      spine and right knee, which is inconsistent with the
      level of exertional and postural limitations opined.
      There is little, if any, evidence, either in Dr. Woods’s
      own examination or the record as a whole to support the
      limitations in reaching opined on in pushing/pulling.
      Because Dr. Woods made little note of hearing
      difficulties beyond noting that the claimant wore
      hearing   aids,   there  is   little   support  in   his
      observations for hearing or noise limitations. The
      relatively mild observations of cervical range of motion
      provide little support for the opined limitations in
      operating a motor vehicle. Due to these deficiencies,
      the opinion is given little weight.

This assessment of Dr. Woods’s opinion is supported by the record.

Dr.   Woods’s   physical    examination     showed    generally    moderate

abnormalities: a “slightly waddling” gait, “moderately decreased

cervical extension” though “cervical range of motion was otherwise

normal,” “mildly diminished” grip strength, “no muscle atrophy,”

“full lumbar range of motion,” a normal ankle exam with “full range

of motion and normal motor strength,” negative straight leg raise

testing, “mild crepitus” in the left knee with “full range of

motion,” prominent swelling in the joints of the finger, and less


                                   -10-
Case 1:19-cv-01228-tmp Document 20 Filed 07/16/20 Page 11 of 11        PageID 1326



pronounced      swelling   in   the    knees.   (R.   1217.)   Dr.    Woods   also

endorsed a very restrictive set of limitations on Hornsby’s RFC.

It was reasonable for the ALJ to realize these physical exam

findings conflicted with Dr. Woods’s assessment of Hornsby’s RFC

and for the ALJ to resolve that conflict by discounting Dr. Woods’s

opinion. That evidence alone is enough for a reasonable mind to

accept the ALJ’s conclusion. See Biestek v. Berryhill, 139 S. Ct.

1148,    1154    (2019)    (Substantial     evidence    requires      only    “such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”). The ALJ’s decision was supported by

substantial evidence.

                                III.     CONCLUSION

        For   the   reasons     above,    the   Commissioner’s       decision   is

affirmed.

        IT IS SO ORDERED.

                                       s/ Tu M. Pham
                                       TU M. PHAM
                                       Chief United States Magistrate Judge

                                       July 16, 2020
                                       Date




                                         -11-
